ON EMERGENCY MOTION TO RECALL MANDATE, MOTION FOR CERTIFICATION, AND MOTION TO ACCEPT MOTION FOR CERTIFICATION AS TIMELY FILED

PER CURIAM.
The City of Port St. Lucie’s emergency motion to recall mandate, motion for certification, and motion to accept an untimely motion for certification as timely filed are denied. The mandate issued on May 28, 1999. The City filed its motions on June 29, 1999. Unlike Thompson v. Singletary, 659 So.2d 435 (Fla. 4th DCA 1995), this case does not involve the potential of a miscarriage of justice, which justifies recalling the mandate. The issues in this case are purely legal ones, involving the interpretation of statutory language. Two of the matters cited in Mr. Rosenthal’s supporting affidavit, Florida Administrative Code Rule 12D-18.002(2)(e), and the opinion letter of the Office of General Counsel, Florida Department of Revenue, were cited neither in the proceedings below, nor in the briefs filed by the City, nor in the City’s motion for rehearing filed on March 25, 1999. The motion to recall mandate authorized by the extraordinary circumstances in Thompson is not a vehicle to extend the time limits authorized by the appellate rules, after the denial of a motion for rehearing, to allow new arguments or motions that were not made during the appeal.
DELL, SHAHOOD and GROSS, JJ., concur.